REQUESTED BY: Robert C. Stowell, Valley County Attorney, Ord, Nebraska 68862.
Can a county sheriff require the county board to furnish him a vehicle?
No.
This office, in Opinion No. 69, 1957-58, expressed its opinion that a county board cannot require a county sheriff to use an automobile owned by the county. You have requested our opinion concerning the converse question, whether the county sheriff can require the county board to furnish him a vehicle.
We can find no statutory authority which provides that the county sheriff is entitled to have a vehicle provided for him. In fact, section 23-1715, R.R.S. 1943, provides that the county board shall purchase a mobile shortwave radio equipment for installation on a motor vehicle owned by the sheriff, and may also purchase other specialized equipment for installation on motor vehicles owned by the sheriff or deputies. It further provides that the sheriff may be reimbursed for damages caused to his privately owned motor vehicle. It is apparent from such language that the Legislature contemplated that the county sheriff is to use his privately owned motor vehicle for the performance of his duties. It is, therefore, our opinion that a county sheriff cannot require the county board to provide him with a motor vehicle. As was stated in Opinion No. 69-1957-58, it is only where the county sheriff and county board mutually
agree that the sheriff should use a county owned vehicle that the same may be done.